DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/2021 has been entered.
3.	Claims 1, 4-7, 11-17 are pending. Claims 1, 4-7, 11-17 are under examination on the merits. Claims 2-3, 8-10 are previously cancelled.  
4.	The objections and rejections not addressed below are deemed withdrawn.	
5.	Applicant’s arguments with respect to claims 1, 4-7, 11-17 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  
Information Disclosure Statement
6.	The information disclosure statements submitted on 06/08/2021, and 09/07/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statements.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. (US Pub. No. 2014/0374143 A1, hereinafter “”143”). 

	Regarding claim 1: “143 teaches a photosensitive composition (Page 3, [0043]), comprising: a colorant (A), (Page 7, [0105]), a binder resin (B) (Page 3, [0044] to Page 4, [0062]), a photopolymerization initiator (C) (Page 5, [0063]), a photopolymerizable monomer (D) (Page 4, [0052]; Page 4, [0054]-[0055]; Page 12, [0156]-[0157]), an ultraviolet absorber (E) (Page 7, [0104]), and a monofunctional thiol (F) (Page 11, [0150]-[0152]), wherein the colorant (A) comprises C.I. Pigment Green 36 and/or C.I. Pigment Green 58 (Page 8, [0117]), and the monofunctional thiol (F) (Page 11, [0150]-[0152]), comprises 2-mercapto-5-methylthio-1,3,4-thiadiazole or triphenylmethanethiol (Page 11, [0153]-[0154]), and a content of the mono functional thiol (F) is 0.05 to 3.00% by weight in a total solid content of the photosensitive green composition (Page 12, [0155]). “143 is silent with regard to a photosensitive green composition for a color filter of a solid-state imaging element. 
However, It is noted that the limitation “for a color filter of a solid-state imaging element” is interpreted as an intended use since there is no apparent structural difference required by the composition other than that recited in the body of the claim (see MPEP 2111.02, II). 

Regarding claim 12: “143 teaches the photosensitive composition (Page 3, [0043]), wherein a content of the photopolymerization initiator (C) is 0.3 to 5.0% by weight in a total solid content of the photosensitive composition (Page 5, [0075]).   

Regarding claim 13: “143 teaches the photosensitive composition (Page 3, [0043]), wherein the photopolymerization initiator (C) (Page 5, [0063]) comprises an oxime ester-based  photopolymerization initiator (Page 5, [0064]).

s 4, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. (US Pub. No. 2014/0374143 A1, hereinafter “”143”) as applied to claim 1 above, and further in view of Yamazaki et al. (JP 2016204585 A, machine translation, hereinafter “”585”) 

Regarding claims 4,16-17: The disclosure of “143 is adequately set forth in paragraph 8 above and is incorporated herein by reference. “143 does not expressly teach the photo polymerizable monomer (D) comprises a urethane acrylate, and the urethane acrylate is a compound obtained by reacting a compound represented by a general formula (1) with a polyfunctional isocyanate represented by a general formula (2) as set forth, wherein a content of the photopolymerizable monomer (D) is 15 to 30% by weight with respect to a total solid content of the photosensitive green coloring composition, and a total content of the urethane acrylate and the penta- or higher functional acrylate excluding urethane acrylate is 50 to 90% by weight in a total solid content of the photopolymerizable monomer (D). 
However, “585 teaches a curable composition (Page 5/70, [0001]) comprises an ethylenically unsaturated compound as a component A, a polymerization initiator as a component B, a mercapto compound as a component C, and an organic solvent as a component D (Page 2/70, Claim 1), wherein the component A comprises a urethane (meth)acrylate having 5 or more functional groups, in which the content of the urethane (meth)acrylate having 5 or more functional groups is 20 to 100 parts by mass with respect to 100 parts by mass of the content of the component A (Pages 8-9/70, [0010]). The urethane (meth)acrylate having 5 or more functional groups comprises a urethane (meth)acrylate having a weight average molecular weight of 10,000 or more (Page 11/70, [0019]), a urethane (meth)acrylate having a molecular weight of 5,000 or less (Page 12/70, [0023] to Page 15/70, [0028])(i.e., read on urethane acrylate compound obtained by reacting a compound represented by a general formula (1) with a polyfunctional isocyanate represented by a general formula (2) as set forth), and urethane acrylate (Page 17/70, [0031] to Page 19/70, [0034]), wherein a 
In an analogous art of the photosensitive coloring composition for a color filter of solid-state imaging element, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the photo polymerizable monomer by “143 so as to include the photo polymerizable monomer (D) comprises a urethane acrylate, and the urethane acrylate is a compound obtained by reacting a compound represented by a general formula (1) with a polyfunctional isocyanate represented by a general formula (2) as set forth, wherein a content of the photopolymerizable monomer (D) is 15 to 30% by weight with respect to a total solid content of the photosensitive green coloring composition, and a total content of the urethane acrylate and the penta- or higher functional acrylate excluding urethane acrylate is 50 to 90% by weight in a total solid content of the photopolymerizable monomer (D) as taught by “585, and would have been motivated to do so with reasonable expectation that this would result in providing a curable composition having excellent scratch resistance and high hardness can be provided even when cured at low temperatures. Furthermore, it is possible to provide a cured film obtained by curing the curable composition, a liquid crystal display device having the cured film, an organic EL display device, a touch panel, and a touch panel display device as suggested “585 (Page 7/70, [0006]). 
s 5-7, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. (US Pub. No. 2014/0374143 A1, hereinafter “”143”) as applied to claim 1 above, and further in view of Takakuwa et al. (US Pub. No. 2010/0044817 A1, hereinafter “”817”).

Regarding claims 5-7: The disclosure of “143 is adequately set forth in paragraph 8 above and is incorporated herein by reference. “143 teaches the photosensitive composition (Page 3, [0043]), comprising an ultraviolet absorber (E) (Page 7, [0104]). “143 does not expressly teach a content of the ultraviolet absorber (E) is 0.05 to 3.00% by weight in a total solid content of the photosensitive coloring composition, wherein the ultraviolet absorber (E) comprises an ultraviolet absorber having an absorbance at a wavelength of 365 nm of 0.4 or more measured when dissolved in chloroform to be diluted to 10 mg/L, and the ultraviolet absorber (E) comprises at least one selected from benzotriazole-based compounds, benzophenone-based compounds, and triazine-based compounds.
However, “817 teaches a photosensitive coloring composition (Page 1, [0015]-[0020]) comprising at least one UV absorbing agent (Page 26, [0165]-[0166]) such as SEESORB 107 
having an absorbance at a wavelength of 365 run of 0.4 or more measured when dissolved in chlorofonn to be diluted to 10 mg/L (i.e., absorbance 0.6 according to instant application of US Pub No. 2020/0018878 A1, [0232]) which is 2,2'-dihydroxy-4,4'-dimethoxybenzophenone (Page 26, [0168]). As a result, an increase in line width during light exposure is inhibited. Examples of the UV absorbing agent include a compound which has a maximum absorbance in the wavelength range of 250 nm to 400 nm (Page 26, [0166]). The amount of the UV absorbing agent in the photosensitive resin composition is preferably from 0.01 mass % to 30 mass %, more preferably from 0.01 mass % to 20 mass %, still more preferably from 0.01 mass % to 15 mass % and most preferably from 3 mass % to 10 mass %, with respect to the total solid content of the composition (Page 29, [0188]). When the amount of the UV absorbing agent is 0.01 mass % or more, a light blocking property during light exposure is favorable, whereby an 
In an analogous art of the photosensitive coloring composition for a color filter of solid-state imaging element, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the amount of the ultraviolet absorber (E) by “143 so as to include a content of the ultraviolet absorber (E) is 0.05 to 3.00% by weight in a total solid content of the photosensitive coloring composition as taught by “817, and would have been motivated to do so with reasonable expectation that this would result in providing an increase in line width during light exposure is inhibited (Page 26, [0166]). When the amount of the UV absorbing agent is 0.01 mass % or more, a light blocking property during light exposure is favorable, whereby an increase in line width of a pattern due to excessive polymerization is inhibited, and a desired line width can be easily obtained. In addition, generation of background residue (development residue) is inhibited more effectively. Meanwhile, when the amount of the UV absorbing agent is 30 mass % or less, a light blocking property during light exposure is not excessively strong, and thereby polymerization can be carried out more favorably as suggested “817  (Page 29, [0188]). 

Regarding claims 14-15: The disclosure of “143 is adequately set forth in paragraph 8 above and is incorporated herein by reference. “143 does not expressly teach a color filter for a solid-state imaging element, comprising a filter segment made from the photosensitive green composition for a color filter of a solid-state imaging element on a base material, and a solid-state imaging element comprising the color filter for the recited solid-state imaging element.  

2) and may inhibit deterioration in pattern rectangularity during a post baking process of a post treatment (Page 2, [0040]). 
In an analogous art of the photosensitive coloring composition for a color filter of solid-state imaging element, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to apply the photosensitive coloring composition by “143 for color filter for a solid-state imaging element, comprising a filter segment made from the photosensitive green composition for a color filter of a solid-state imaging element on a base material, and a solid-state imaging element comprising the color filter for the recited solid-state imaging element as taught by “817, and would have been motivated to do so with reasonable expectation that this would result in providing to form pixels of a solid-sate imaging device as suggested “817 (Page 2, [0039]-[0040]). 

11.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. (US Pub. No. 2014/0374143 A1, hereinafter “”143”) as applied to claim 1 above, and further in view of Taguchi et al. (US Pub. No. 2016/0139505 A1, hereinafter “”505”).

Regarding claim 11: The disclosure of “143 is adequately set forth in paragraph 8 above and is incorporated herein by reference. “143 does not expressly teach a content of the colorant (A) is 40 to 70% by weight in a total solid content of the photosensitive green composition.

In an analogous art of the photosensitive coloring composition for a color filter of solid-state imaging element, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the amount of the colorant (A) by “143 so as to include a content of the colorant (A) is 40 to 70% by weight in a total solid content of the photosensitive coloring composition as taught by “505, and would have been motivated to do so with reasonable expectation that this would result in providing photosensitive coloring compositions with favorable solvent resistance and which are able to form a fine pattern as suggested “505 (Page 1, [0010]). 

12.	Claims 1, 4, 6-7, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Satake et al. (JP 2011253174, machine translation, hereinafter “”174”) in view of Norikoshi et al. (US Pub. No. 2013/0081858 A1, machine translation, hereinafter “”858”) or Okamoto et al. (US Pub. No. 2014/0374143 A1, hereinafter “”143”). 

Regarding claim 1: “174 teaches a photosensitive green composition for a color filter of a solid-state imaging element (Page 8/69, [0001]), comprising: a colorant (A), a binder resin (B), a photopolymerization initiator B-CIM (C), a photopolymerizable monomer (D) such as Aronic M-500 (penta-functional acrylate), an ultraviolet absorber (E) such as IRGACURE OXE01, and a monofunctional thiol (F) such as N-phenyl mercapto benzimidazole in the amount of 0.11% by weight  in a total solid content of the photosensitive green composition, wherein the colorant (A) 
However, “858 teaches a photosensitive coloring resin composition (Page 1, [0010]) comprising an adhesion promoting agent such as 2-mercapto-5-methylthio-thiadiazole (Page 11, [0129]) with benefit of providing an adhesion promoting agent in order to improve the interlayer adhesion or adhesion between a photosensitive resin layer and a substrate (Page 11, [0129]). 
Alternatively, “143 teaches a photosensitive composition (Page 3, [0043]), comprising: a colorant (A), (Page 7, [0105]), a binder resin (B) (Page 3, [0044] to Page 4, [0062]), a photopolymerization initiator (C) (Page 5, [0063]), a photopolymerizable monomer (D) (Page 4, [0052]; Page 4, [0054]-[0055]; Page 12, [0156]-[0157]), an ultraviolet absorber (E) (Page 7, [0104]), and a monofunctional thiol (F) (Page 11, [0150]-[0152]), wherein the colorant (A) comprises C.I. Pigment Green 36 and/or C.I. Pigment Green 58 (Page 8, [0117]), and the monofunctional thiol (F) (Page 11, [0150]-[0152]), comprises 2-mercapto-5-methylthio-l,3,4-thiadiazole or triphenylmethanethiol (Page 11, [0153]-[0154]), and a content of the mono functional thiol (F) is 0.05 to 3.00% by weight in a total solid content of the photosensitive green composition (Page 12, [0155]) with benefit of providing to form the photosensitive resin layer on the side which is in contact with the substrate, PCT resistance and HAST resistance are expected to be improved. This is believed to be attributable to an improvement in the adhesive property (Page 11, [0150]).   
re Fount USPQ 532 (CCPA 1982); In re Siebentritt, 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v Linde Air Products Co., 85 USPQ 328 (USSC).
In an analogous art of the photosensitive coloring composition for a color filter of solid-state imaging element, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the monofunctional thiol by “174 so as to include the monofunctional thiol (F) comprises 2-mercapto-5-methylthio-1,3,4-thiadiazole as taught by “143, and would have been motivated to do so with reasonable expectation that this would result in providing to form the photosensitive resin layer on the side which is in contact with the substrate, PCT resistance and HAST resistance are expected to be improved. This is believed to be attributable to an improvement in the adhesive property as suggested “143 (Page 11, [0150]).   

Regarding claims 4,16: “174 teaches a photosensitive green composition for a color filter of a solid-state imaging element (Page 8/69, [0001]), comprising: a colorant (A), a binder resin (B), a photopolymerization initiator B-CIM (C), a photopolymerizable monomer (D) such as Aronic M-500 (penta-functional acrylate), an ultraviolet absorber (E) such as IRGACURE 

Regarding claim 6: “174 teaches the photosensitive green composition (Page 8/69, [0001]), wherein the ultraviolet absorber (E) comprises an ultraviolet absorber having an absorbance at a wavelength of 365 nm of 0.4 or more measured when dissolved in chloroform to be diluted to 10 mg/L such as 2,2 ′- dihydroxyi-4-methoxy-4′-butoxybenzophenone homologous to UV absorber (E-2), 2,2-di-hydroxy-4,4-dimethoxybenzophenone in the instant application (i.e., absorbance 0.6 according to instant application of US Pub No. 2020/0018878 A1, [0232]).

	Regarding claim 7: “174 teaches the photosensitive green composition (Page 8/69, [0001]), wherein the ultraviolet absorber (E) comprises at least one selected from benzotriazole-based compounds, benzophenone-based compounds, and triazine-based compounds (Page 41/69, [0155])

Regarding claim 14: “174 teaches a color filter for a solid-state imaging element, comprising a filter segment made from the photosensitive green composition for a color filter of a solid-state imaging element on a base material (Page 44/69, [0169])
Regarding claim 15: “174 teaches a solid-state imaging element comprising the color filter for a solid-state imaging element (Page 46/6, [0183]; Page 47/6, [0188]). 

13.	Claims 5-7, 12-13, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Satake et al. (JP 2011253174, machine translation, hereinafter “”174”) in view of Norikoshi et al. (US Pub. No. 2013/0081858 A1, machine translation, hereinafter “”858”) or Okamoto et al. (US Pub. No. 2014/0374143 A1, hereinafter “”143”) as applied to claim 1 above, and further in view of Takakuwa et al. (US Pub. No. 2010/0044817 A1, hereinafter “”817”) or Yamazaki et al. (JP 2016204585 A, machine translation, hereinafter “”585”). 

Regarding claims 5-7: The disclosure of “174 in view of “858 or “143 is adequately set forth in paragraph 12 above and is incorporated herein by reference. “174 teaches the photosensitive green composition (Page 8/69, [0001]), wherein a content of the ultraviolet absorber (E) is 0.72% by weight of the photosensitive green (Page 58/69, [0221], Example 1). “174 in view of “858 or “143 does not expressly teach a content of the ultraviolet absorber (E) is 0.05 to 3.00% by weight in a total solid content of the photosensitive green coloring composition.
However, “817 teaches a photosensitive coloring composition (Page 1, [0015]-[0020]) comprising at least one UV absorbing agent (Page 26, [0165]-[0166]) such as SEESORB 107 
having an absorbance at a wavelength of 365 run of 0.4 or more measured when dissolved in chlorofonn to be diluted to 10 mg/L (i.e., absorbance 0.6 according to instant application of US Pub No. 2020/0018878 A1, [0232]) which is 2,2'-dihydroxy-4,4'-dimethoxybenzophenone (Page 26, [0168]). As a result, an increase in line width during light exposure is inhibited. Examples of the UV absorbing agent include a compound which has a maximum absorbance in the wavelength range of 250 nm to 400 nm (Page 26, [0166]). The amount of the UV absorbing agent in the photosensitive resin composition is preferably from 0.01 mass % to 30 mass %, 
In an analogous art of the photosensitive coloring composition for a color filter of solid-state imaging element, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the amount of the ultraviolet absorber (E) by “174 so as to include a content of the ultraviolet absorber (E) is 0.05 to 3.00% by weight in a total solid content of the photosensitive coloring composition as taught by “817, and would have been motivated to do so with reasonable expectation that this would result in providing an increase in line width during light exposure is inhibited (Page 26, [0166]). When the amount of the UV absorbing agent is 0.01 mass % or more, a light blocking property during light exposure is favorable, whereby an increase in line width of a pattern due to excessive polymerization is inhibited, and a desired line width can be easily obtained. In addition, generation of background residue (development residue) is inhibited more effectively. Meanwhile, when the amount of the UV absorbing agent is 30 mass % or less, a light blocking property during light exposure is not excessively strong, and thereby polymerization can be carried out more favorably as suggested “817  (Page 29, [0188]). 

Regarding claims 12-13: The disclosure of “174 in view of “858 or “143  is adequately set forth in paragraph 12 above and is incorporated herein by reference. “174 teaches the 
	However, “817 teaches a photosensitive coloring composition (Page 1, [0015]-[0020]) comprising an oxime photopolymerization initiator (Page 1, [0017]). The reason why an oxime photopolymerization initiator is favored is that, since it has high decomposition efficiency by light and a high curing property, it is believed that a rectangular pattern can be easily obtained after development by the use thereof (Page 3, [0060]). The amount of the oxime photopolymerization initiator in the photosensitive resin composition (total amount of initiators when two or more initiators are used) is preferably from 0.1 to 20 mass %, more preferably from 0.5 to 10 mass %, and still more preferably from 1 to 8 mass %, with respect to the mass of the total solid content of the photosensitive resin composition. Within this range, favorable sensitivity and pattern formability are attained (Page 25, [0141]). 
In an analogous art of the photosensitive coloring composition for a color filter of solid-state imaging element, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the amount of the photopolymerization initiator (C) by “174 so as to include a content of the photopolymerization initiator (C) is 0.3 to 5.0% by weight in a total solid content of the photosensitive composition as taught by “817, and would have been motivated to do so with reasonable expectation that this would result in providing favorable sensitivity and pattern formability are attained (Page 25, [0141]), and further the oxime photopolymerization initiator is favored is that, since it has high decomposition efficiency by light and a high curing property, it 

Regarding claim 17: The disclosure of “174 in view of “858 or “143 is adequately set forth in paragraph 12 above and is incorporated herein by reference. “174 teaches the photo- polymerizable monomer (D) comprises urethane acrylate such as urethane-modified dipentaerythritol hexa-(meth)acrylate, a urethane acrylate such as UA-2 H manufactured by Kyoeisha Chemical Co., Ltd., UA-2 306 h, UA-2 306 t, and UA-3 306 I (i.e., reaction of a compound of general formula (1) with polyfunctional isocyanate of general formula (2); Pages 23-24/69, [0079]) and/or penta- or higher functional acrylate excluding urethane acrylate such as Aronic M-500 (penta-functional acrylate)( (Page 24/69, [0079]), and a content of the photopolymerizable monomer (D) is [(1.76+3.77)/36.6=15.11%] by weight with respect to a total content of the photosensitive green coloring composition (Page 58/69, [0221], Example 1), and a total content of the urethane acrylate and the penta- or higher functional acrylate excluding urethane acrylate is 3.77/5.53= 68.17%, and 1.76/5.53=31.83% by weight in a total content of the photopolymerizable monomer (D) (Page 58/69, [0221], Example 1). “174 in view of “858 or “143 does not expressly teach a content of the photopolymerizable monomer (D) is 15 to 30% by weight with respect to a total solid content of the photosensitive green coloring composition, and a total content of the urethane acrylate and the penta- or higher functional acrylate excluding urethane acrylate is 50 to 90% by weight in a total solid content of the photopolymerizable monomer (D).
However, “817 teaches a photosensitive coloring composition (Page 1, [0015]-[0020]) comprising the photopolymerizable monomer in an amount of 30 mass % or more with respect to the total solid content of the composition (Page 34, [0208]) and an additional polymerizable monomer (Page 34, [0209])  such as a urethane acrylate, a polyfunctional acrylate or methacrylate such as epoxyacrylate, and a mixture thereof (Page 34, [0211]), wherein the 
Alternatively, “585 teaches a curable composition (Page 5/70, [0001]) comprises an ethylenically unsaturated compound as a component A, a polymerization initiator as a component B, a mercapto compound as a component C, and an organic solvent as a component D (Page 2/70, Claim 1), wherein the component A comprises a urethane (meth)acrylate having 5 or more functional groups, in which the content of the urethane (meth)acrylate having 5 or more functional groups is 20 to 100 parts by mass with respect to 100 parts by mass of the content of the component A (Pages 8-9/70, [0010]). The urethane (meth)acrylate having 5 or more functional groups comprises a urethane (meth)acrylate having a weight average molecular weight of 10,000 or more (Page 11/70, [0019]), a urethane (meth)acrylate having a molecular weight of 5,000 or less (Page 12/70, [0023] to Page 15/70, [0028])(i.e., read on urethane acrylate compound obtained by reacting a compound represented by a general formula (1) with a polyfunctional isocyanate represented by a general formula (2) as set forth), and urethane acrylate (Page 17/70, [0031] to Page 19/70, [0034]), wherein a content of the photopolymerizable monomer (D) is preferable that the content range from 0.1 to 50% by weight, more preferably from 0.5 to 40% by weight, and still more preferably from 1 to 25% by weight, based on the total organic solid content of the curable composition (Page 19/70,[0034]), and a total content of the urethane acrylate and the penta- or higher functional acrylate excluding urethane acrylate is 50 to 90% by weight in a total solid content of the photopolymerizable monomer (D) (Page 9/70, [0011]) with benefit of providing a curable 
In an analogous art of the photosensitive coloring composition for a color filter of solid-state imaging element, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the amount of the photopolymerizable monomer (D) by “174 so as to include a content of the photopolymerizable monomer (D) is 15 to 30% by weight with respect to a total solid content of the photosensitive green coloring composition, and a total content of the urethane acrylate and the penta- or higher functional acrylate excluding urethane acrylate is 50 to 90% by weight in a total solid content of the photopolymerizable monomer (D) as taught by “817, and would have been motivated to do so with reasonable expectation that this would result in providing a favorable cured film is obtained, otherwise generation of development residues may be more efficiently inhibited as suggested “817 (Page 35, [0214]). 
In an analogous art of the photosensitive coloring composition for a color filter of solid-state imaging element, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the amount of the photopolymerizable monomer (D) by “174 so as to include the photo polymerizable monomer (D) comprises a urethane acrylate, and the urethane acrylate is a compound obtained by reacting a compound represented by a general formula (1) with a polyfunctional isocyanate represented by a general formula (2) as set forth, wherein a content of the photopolymerizable monomer (D) is 15 to 30% by weight with respect to a total solid content of the photosensitive green coloring composition, and a total content of the urethane acrylate and the penta- or higher functional acrylate excluding urethane acrylate is 50 to 90% by weight in a total solid content of the photopolymerizable monomer (D) as taught by “585, and . 

14.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Satake et al. (JP 2011253174, machine translation, hereinafter “”174”) in view of Norikoshi et al. (US Pub. No. 2013/0081858 A1, machine translation, hereinafter “”858”) or Okamoto et al. (US Pub. No. 2014/0374143 A1, hereinafter “”143”) as applied to claim 1 above, and further in view of Taguchi et al. (US Pub. No. 2016/0139505 A1, hereinafter “”505”).

Regarding claim 11: The disclosure of “174 in view of “858 or “143 is adequately set forth in paragraph 12 above and is incorporated herein by reference. “174 teaches the photosensitive green composition (Page 8/69, [0001]), wherein a content of the colorant (A) is 40 to 70% by weight in a total content of the photosensitive green composition (Page 19/69, [0057]). “174 in view of “858 or “143 does not expressly teach a content of the colorant (A) is 40 to 70% by weight in a total solid content of the photosensitive green composition.
However, ”505 teaches a photosensitive coloring composition (Page 2, [0033]) comprising a colorant, wherein the colorant comprises C.I. Pigment Green 36 and/or C.I. Pigment Green 58 (Page 14, [0169]; Page 14, [0177]) and the content of the colorant is 40 to 70% by weight in a total solid content of the photosensitive coloring composition (Page 2, [0033]; Page 15, [0180]) with benefit of providing photosensitive coloring compositions with favorable solvent resistance and which are able to form a fine pattern (Page 1, [0010]). 
. 

Response to Arguments
15.	Applicant’s arguments with respect to claims 1, 4-7, 11-17 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  
A declaration(s)/affidavit(s) under 37 CFR 1.130(b) is filed on 08/04/2021. The Applicant is shown in the submitted 1.132 Declaration, when all the compounds having an adhesion promoting effect are combined with components other than monofunctional thiol (F) as recited in claim 1 of the present application, no synergistic effect on cross-sectional shape of pattern, adhesion property, residue, and peel-off development is achieved. Turning to Applicant’s argument regarding unexpected results, Examiner agrees that Applicant’s proffered evidence of Tables 6 & 7 of the 1.132 Declaration, is insufficient to establish unexpected results for claim 1. Whether an invention has produced unexpected results is a question of fact. In re Mayne, 104 F.3d 1339, 1343 (Fed. Cir. 1997). "[T]here is no hard and-fast rule for determining whether evidence of unexpected results is sufficient to rebut a prima facie case of obviousness." Kao Corp. v. 7 Appeal 2017-004282 Application 13/877,156 Unilever US., Inc., 441 F.3d 963, 970 (Fed. Cir. 2006); see also In re Dillon, 919 F.2d 688, 692-93 (Fed. Cir.1990) ("[e]ach situation must be considered on its own facts."). However, a party asserting unexpected results as n re Geisler, 116 F.3d 1465, 1469-70 (Fed. Cir. 1997). Such burden requires Applicant to proffer factual evidence that actually shows unexpected results relative to the closest prior art, see In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991), and that is reasonably commensurate in scope with the protection sought by claim 1, In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983); In re Clemens, 622 F.2d 1029, 1035 (CCPA 1980); In re Hyson, 453 F.2d 764, 786 (CCPA 1972). "[I]t is not enough to show that results are obtained which differ from those obtained in the prior art: that difference must be shown to be an unexpected difference." In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972). The extent of the showing relied upon by Applicant  also must reasonably support the entire scope of the claims at issue. See In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005). It is noted that evidence of the Table 6 of declaration under 37 CFR 1.132 represents only one species of the monofuncatioal thiol (F) such as 2-mercapto-5-methylthio-1,3,4-thiadiazole, where the claim to a genus is being sought. It is unclear as why mercapto-5-methylthio-1,3,4-thiadiazole is only chosen as representative of the monofuncatioal thiol (F), and not triphenylmethanethiol. In unpredictable art, a 132 showing of one species is insufficient to overcome a genus. In re Shokal 113 USPQ 283 (CCPA 1957). On the other hand the showing of unexpected results does not have to cover every species within the genus . Only a "representative" number need be shown. Ex parte Winters 11 USPQ 2d 1387, 1388 (BPAI 1~89).
Furthermore, the newly cited reference such as “143 teaches a photosensitive composition (Page 3, [0043]), comprising: a colorant (A), (Page 7, [0105]), a binder resin (B) (Page 3, [0044] to Page 4, [0062]), a photopolymerization initiator (C) (Page 5, [0063]), a photopolymerizable monomer (D) (Page 4, [0052]; Page 4, [0054]-[0055]; Page 12, [0156]-[0157]), an ultraviolet absorber (E) (Page 7, [0104]), and a monofunctional thiol (F) (Page 11, [0150]-[0152]), wherein the colorant (A) comprises C.I. Pigment Green 36 and/or C.I. Pigment Green 58 (Page 8, [0117]), and the monofunctional thiol (F) (Page 11, [0150]-[0152]), comprises 

Examiner Information
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
08/03/2021